Exhibit 10.4

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

NOTICE: THIS INSTRUMENT SECURES, INTER ALIA, OBLIGATIONS THAT PROVIDE FOR A
VARIABLE RATE OF INTEREST AND OBLIGATORY FUTURE ADVANCES. ALL SUCH OBLIGATORY
FUTURE ADVANCES SHALL HAVE THE SAME LIEN PRIORITY AS IF MADE ON THE DATE HEREOF.
[SEE THE FOLLOWING DEED OF TRUST FOR PARTICULARS.]

HC-2727 E. LEMMON AVENUE, LLC,

a Delaware limited liability company,

as Grantor

to

GARY S. FARMER,

as Trustee

for the benefit of

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

as Agent,

as Beneficiary

DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND

RENTS

 

 

Dated:

    

As of August 29, 2012

 

Property Address:

    

2727 E. Lemmon Avenue

      

Dallas, Texas 75204

 

Location:

    

Dallas County, Texas

WHEN RECORDED, RETURN TO:

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia 30308

Attention: William F. Timmons, Esq.

ATTENTION:    COUNTY CLERK – THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO
BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR
RECORD IN THE RECORDS WHERE DEEDS OF TRUST ON REAL ESTATE ARE RECORDED.
ADDITIONALLY, THIS INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A
DEED OF TRUST, BUT ALSO AS A



--------------------------------------------------------------------------------

FINANCING STATEMENT COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE
REAL PROPERTY DESCRIBED HEREIN. THE MAILING ADDRESSES OF GRANTOR (DEBTOR) AND
AGENT (SECURED PARTY) ARE SET FORTH IN THIS INSTRUMENT. THIS DOCUMENT SERVES AS
A FIXTURE FILING UNDER SECTION 9.502 OF THE TEXAS BUSINESS AND COMMERCE CODE.

Grantor’s Organizational Identification Number: 5200792.

 

2



--------------------------------------------------------------------------------

THIS DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS (this
“Instrument”) is made and entered into as of this 29th day of August, 2012, by
and among HC-2727 E. LEMMON AVENUE, LLC, a Delaware limited liability company
(“Grantor”), having a mailing address of 4211 W. Boy Scout Boulevard, Tampa,
Florida 33607, GARY S. FARMER, as trustee (“Trustee”), having a business address
of c/o Heritage Title Company of Austin, Inc., 401 Congress Avenue, Suite 1500,
Austin, Texas 78701, and KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), having a mailing address of 4900 Tiedeman Road,
Brooklyn, Ohio 44144, Attn: Real Estate Capital Services, with a copy to KeyBank
National Association, 1200 Abernathy Road, N.E., Suite 1550, Atlanta, Georgia
30328, Attn: Daniel Stegemoeller, as Agent (KeyBank, in its capacity as Agent,
is hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain Credit Agreement, dated as of March 30, 2012, by and among
Carter/Validus Operating Partnership, LP, a Delaware limited partnership
(“Borrower”), KeyBank, as Agent and the Lenders, as amended by that certain
First Amendment to Credit Agreement, dated as of May 8, 2012, by and among
Borrower, Carter Validus Mission Critical REIT, Inc., a Maryland Corporation
(“REIT”), HC-2501 W William Cannon Dr, LLC, a Delaware limited liability company
(“HC-2501”), and Keybank, individually and as Agent for the Lenders, as further
amended by that certain Second Amendment to Credit Agreement, dated as of
June 29, 2012, by and among Borrower, REIT, HC-2501, DC-19675 W. Ten Mile, LLC,
a Delaware limited liability company (“DC-19675”), Synovus Bank and KeyBank,
individually and as Agent for the Lenders, and as further amended by that
certain Third Amendment to Credit Agreement, dated as of July 30, 2012 by and
among Borrower, REIT, HC-2501, DC-19675, KeyBank, individually and as Agent for
the Lenders, and Synovus Bank (as the same may be varied, amended, restated,
renewed, consolidated, extended or otherwise supplemented from time to time, the
“Credit Agreement”). Capitalized terms used herein that are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
Grantor is a Guarantor and will benefit from the Credit Agreement, as more fully
set forth in the Guaranty (as hereinafter defined) executed by Grantor, and is
granting this Instrument in consideration for such benefit.

W I T N E S S E T H:

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the indebtedness and other obligations of
Grantor and Borrower hereinafter set forth, Grantor does hereby GRANT, BARGAIN,
SELL, CONVEY, ASSIGN, TRANSFER and SET OVER UNTO Trustee, with GENERAL WARRANTY
in trust WITH POWER OF SALE, for the benefit of Agent and for the ratable
benefit of the Lenders and the holders of the Hedge Obligations, and their
successors and assigns, all of Grantor’s right, title and interest in and to the
following described land and interests in land, estates, easements, rights,
improvements, property, fixtures, equipment, furniture, furnishings, appliances,
general intangibles, and appurtenances, whether now or hereafter existing or
acquired (collectively, the “Property”:

(a)        All those tracts or parcels of land and easements more particularly
described in Exhibit “A” attached hereto and by this reference made a part
hereof (the “Land”).

 

3



--------------------------------------------------------------------------------

(b)        All present and future buildings, structures, parking areas,
annexations and improvements of every nature whatsoever now or hereafter
situated on the Land (hereinafter referred to as the “Improvements”) and all
materials intended for construction, reconstruction, alteration and repairs of
the Improvements now or hereafter erected, all of which materials shall be
deemed to be included within the Improvements immediately upon the delivery
thereof to the Land, and all gas and electric fixtures, radiators, heaters,
engines and machinery, boilers, ranges, elevators and motors, plumbing and
heating fixtures, incinerating, sprinkling, and waste removal systems, carpeting
and other floor coverings, fire extinguishers and any other safety equipment
required by governmental regulation or law, washers, dryers, water heaters,
mirrors, mantels, air conditioning apparatus, refrigerating plants,
refrigerators, cooking apparatus and appurtenances, storm windows and doors,
window and door screens, awnings and storm sashes, which are or shall be owned
by Grantor and attached to said Improvements and all other furnishings,
furniture, glassware, tableware, uniforms, linen, drapes and curtains and
related hardware and mounting devices, wall to wall carpeting, radios, lamps,
telephone systems, televisions and television systems, computer systems, guest
ledgers, vehicles, fixtures, machinery, equipment, apparatus, appliances, books
and records, chattels, inventory, accounts, farm products, consumer goods,
general intangibles and personal property of every kind and nature whatsoever
now or hereafter owned by Grantor and located in, on or about, or used or
intended to be used with or in connection with the use, operation or enjoyment
of the Property, including all extensions, additions, improvements, betterments,
after-acquired property, renewals, replacements and substitutions, or proceeds
from a permitted sale of any of the foregoing, together with the benefit of any
deposits or payments now or hereafter made by Grantor or on behalf of Grantor,
all of which are hereby declared and shall be deemed to be fixtures and
accessions to the Land and a part of the Property as between the parties hereto
and all persons claiming by, through or under them, and which shall be deemed to
be a portion of the security for the indebtedness herein described and to be
secured by this Instrument.

(c)        All easements, access rights, rights-of-way, strips and gores of
land, vaults, streets, ways, alleys, passages, sewer rights, waters, water
courses, water rights and powers, irrigation systems (including, without
limitation, underground wiring, pipes, pumps and sprinkler heads), minerals,
flowers, plants, shrubs, crops, trees, timber, fences, signs, bridges,
fountains, monuments and other emblements now or hereafter located on the Land
or under or above the same or any part or parcel thereof, and all estates,
rights, titles, interests, privileges, liberties, servitudes, licenses,
tenements, hereditaments and appurtenances, reversion and reversions, remainder
and remainders, whatsoever, in any way belonging, relating or appertaining to
the Land or any part thereof, or which hereafter shall in any way belong, relate
or be appurtenant thereto, whether now owned or hereafter acquired by Grantor.

(d)        All leases and all subleases, tenancies, occupancies and licenses,
whether oral or written (collectively, the “Leases”), and all income, rents,
issues, profits, room rentals, transient or guest payments, fees, charges or
other payments for the use or occupancy of rooms or other facilities, and
revenues of the Property from time to time accruing (including, without
limitation, all payments under Leases, all guarantees of the foregoing or
letters of credit relating to the foregoing, lease termination payments,
proceeds of insurance, condemnation payments, tenant security, damage or other
deposits whether held by Grantor or in a trust account, all escrow agreements
relating to any of the Leases, escrow funds, including, without limitation, any
funds escrowed for tenant improvements, fees, charges, rents, license fees,
accounts, royalties, security,

 

4



--------------------------------------------------------------------------------

damage or other deposits from time to time accruing, all payments under working
interests, production payments, royalties, overriding royalties, operating
interests, participating interest and other such entitlements, and all the
estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Grantor of, in and to the same
(collectively, the “Revenues”); reserving only the right to Grantor to collect
the same (other than lease termination payments, insurance proceeds and
condemnation payments) so long as no Event of Default has occurred and is
continuing.

(e)        All insurance policies, building service, building maintenance,
construction, development, management, indemnity, and other similar agreements
and contracts and subcontracts, written or oral, express or implied, now or
hereafter entered into, arising or in any manner related to the purchase,
construction, design, improvement, use, operation, ownership, occupation,
enjoyment, sale, conversion or other disposition (voluntary or involuntary) of
the Property, or the buildings and improvements now or hereafter located
thereon, or any other interest in the Property, or any combination thereof,
franchise agreements, property management agreements, cable television
agreements, contracts for the purchase of supplies, telephone service
agreements, yellow pages or other advertising agreements, sales contracts,
construction contracts, architects agreements, general contract agreements,
design agreements, engineering agreements, technical service agreements, sewer
and water and other utility agreements, service contracts, agreements relating
to the collection of receivables or use of customer lists, all bookings and
reservations for space or facilities within the Property, all purchase options,
option agreements, rights of first refusal, contract deposits, earnest money
deposits, prepaid items and payments due and to become due thereunder, and
further including all payment and performance bonds, labor, deposits,
assurances, construction guaranties, guaranties, warranties, indemnities and
other undertakings, architectural plans and specifications, drawings, surveys,
soil reports, engineering reports, inspection reports, environmental audits and
other technical descriptions and reports relating to the Property, renderings
and models, permits, consents, approvals, licenses, variances, agreements,
contracts, building permits, purchase orders and equipment leases, personal
property leases, and all causes of action relating thereto.

(f)         All deposit accounts, instruments, accounts receivable, documents,
causes of action, claims, names by which the Property or the improvements
thereon may be operated or known, all rights to carry on business under such
names, all telephone numbers or listings, all rights, interest and privileges of
which Grantor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired;

(g)        All assets related to the ownership or operation of the Property or
the Improvements now or hereafter erected thereon, including, without
limitation, accounts (including, without limitation, health-care-insurance
receivables), chattel paper (whether tangible or electronic), deposit accounts,
documents, general intangibles (including, without limitation, payment
intangibles, and all current and after acquired copyrights, copyright rights,
advertising materials, web sites, and web pages, software and software licenses,
trademarks and service marks, trademark rights, trademark applications, service
mark rights, service mark applications,

 

5



--------------------------------------------------------------------------------

trade dress rights, company names, logos, and all domain names, owned or used in
connection with the Grantor’s business, and in each case all goodwill associated
therewith), goods (including, without limitation, inventory, property,
possessions, equipment, fixtures and accessions), instruments (including,
without limitation, promissory notes), investment property, letter-of-credit
rights, letters of credit, money, supporting obligations, as-extracted
collateral, timber to be cut and all proceeds and products of anything described
or referred to above in this Subsection (g), in each case as such terms are
defined under the Uniform Commercial Code as in effect in the applicable
jurisdiction.

(h)        All cash funds, deposit accounts and other rights and evidence of
rights to cash, now or hereafter created or held by Trustee or Agent pursuant to
this Instrument, the Credit Agreement or any other of the Loan Documents.

(i)         All proceeds, products, substitutions and accessions of the
foregoing of every type.

TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof, to the Trustee, for the use, benefit and behoof of Agent
for the ratable benefit of the Lenders and the holders of the Hedge Obligations
and their respective successors and assigns, IN FEE SIMPLE forever; and Grantor
covenants that Grantor is lawfully seized and possessed of the Property as
aforesaid, and has good right to convey its indefeasible fee simple interest in
the Land, that the same is unencumbered except for those matters expressly set
forth in Exhibit “B” attached hereto and by this reference made a part hereof
(the “Permitted Encumbrances”), and that Grantor does warrant and will forever
defend the title thereto against the claims of all persons whomsoever, except as
to those matters set forth in said Exhibit “B” attached hereto, or otherwise
specifically approved by Agent in writing after the date hereof.

IN TRUST NEVERTHELESS to secure the following described obligations
(collectively, the “Secured Obligations”):

(a)        The debt evidenced by (i) those certain Revolving Credit Notes made
by Borrower in the aggregate principal amount of Fifty-Five Million and No/100
Dollars ($55,000,000.00) to the order of Lenders, which evidence a revolving
credit loan in the initial principal amount of up to $55,000,000.00 and that may
be increased to up to Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) pursuant to Section 2.11 of the Credit Agreement, and
(ii) that certain Swing Loan Note made by Borrower in the principal amount of
Ten Million and No/100 Dollars ($10,000,000.00) to the order of KeyBank, each of
which has been issued pursuant to the Credit Agreement and each of which is due
and payable in full on or before March 30, 2015, unless extended as provided in
the Credit Agreement; and (iii) each other note as may be issued under the
Credit Agreement, each as originally executed, or if varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
from time to time as so varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated (collectively, the “Note”);

(b)        The payment, performance and discharge of each and every obligation,
covenant and agreement of Grantor contained herein or of Grantor contained in
that certain Unconditional Guaranty of Payment and Performance by Grantor and
others in favor of KeyBank, as Agent for

 

6



--------------------------------------------------------------------------------

itself and each other Lender, dated as of March 30, 2012, as amended by that
certain First Amendment to Unconditional Guaranty of Payment and Performance,
dated as of June 29, 2012, and that certain Second Amendment to Unconditional
Guaranty of Payment and Performance dated as of July 19, 2012 (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Guaranty”), of Borrower contained in the Credit Agreement, and of Grantor and
Borrower in the other Loan Documents, including, without limitation, the
obligation of Borrower to reimburse Issuing Lender for any draws under the
Letters of Credit;

(c)        Any and all additional advances made by Agent or any Lender to
protect or preserve the Property or the lien and security title hereof in and to
the Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Grantor is the owner of the Property at the time of
such advances);

(d)        The payment, performance and discharge of each and all of the Hedge
Obligations;

(e)        Any and all other indebtedness now or hereafter owing by Borrower to
Agent or any Lender pursuant to the terms of the Credit Agreement, whether now
existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and

(f)         All costs and expenses incurred by the Trustee, Agent, the Lenders
and the holders of the Hedge Obligations in connection with the enforcement and
collection of the Secured Obligations, including, without limitation, all
attorneys’ fees and disbursements, and all other such costs and expenses
described in and incurred pursuant to the Note, the Credit Agreement, the
Guaranty, this Instrument, and the other Loan Documents and the agreements
evidencing or relating to the Hedge Obligations (the “Hedge Documents”)
(collectively, the “Enforcement Costs”).

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Grantor perform all covenants
contained herein in a timely manner and the obligation of the Lenders to make
Loans and issue Letters of Credit under the Credit Agreement has terminated,
then this Instrument shall be released.

Grantor hereby further covenants and agrees with Trustee and Agent as follows:

ARTICLE 1

1.01    Payment of Secured Obligations.    Grantor will pay and perform or cause
to be paid and performed the Secured Obligations according to the tenor thereof
and all other sums now or hereafter secured hereby as the same shall become due.

1.02    Funds for Impositions.    After the occurrence and during the
continuance of an Event of Default, Grantor shall pay to Agent, subject to
Agent’s option under Section 1.03

 

7



--------------------------------------------------------------------------------

hereof, on the days that monthly installments of interest are payable under the
Note, until the Note is paid in full, a sum (hereinafter referred to as the
“Funds”) reasonably estimated by Agent to provide an amount necessary for
payment of the following items in full fifteen (15) days prior to when such
items become due (hereinafter collectively referred to as the “Impositions”):
(a) the yearly real estate taxes, ad valorem taxes, personal property taxes,
assessments and betterments, and (b) the yearly premium installments for the
insurance covering the Property and required by the Credit Agreement. The
Impositions shall be reasonably estimated initially and from time to time by
Agent on the basis of assessments and bills and estimates thereof. The Funds
shall be held by Agent in a separate interest bearing account free of any liens
or claims on the part of other creditors of Grantor and as part of the security
for the Secured Obligations. Grantor shall pay all Impositions prior to
delinquency as required by Section 1.03 hereof. In the event Agent elects to
reserve Funds as permitted under this Section 1.02, within ten (10) days after
Grantor furnishes Agent with reasonably satisfactory evidence that Grantor has
paid one or more of the items comprising the Impositions, Agent shall reimburse
Grantor (or the one paying the Impositions) therefor to the extent of the Funds
(plus accrued interest) then held by Agent. Alternatively, Agent shall apply the
Funds to pay the Impositions with respect to which the Funds were paid to the
extent of the Funds then held by Agent and provided Grantor has delivered to
Agent the assessments or bills therefor. Grantor shall be permitted to pay any
Imposition early in order to take advantage of any available discounts. Agent
shall make no charge for so holding and applying the Funds or for verifying and
compiling said assessments and bills. The Funds are pledged as additional
security for the Secured Obligations, and may be applied, at Agent’s option and
without notice to Grantor, to the payment of the Secured Obligations upon the
occurrence of any Event of Default. If at any time the amount of the Funds held
by Agent shall be less than the amount reasonably deemed necessary by Agent to
pay Impositions as such become due, Grantor shall pay to Agent any amount
necessary to make up the deficiency within fifteen (15) business days after
notice from Agent to Grantor requesting payment thereof. Upon payment and
performance in full of the Secured Obligations and termination of the obligation
of the Lenders to make Loans and of Issuing Lender to issue Letters of Credit,
Agent shall promptly refund to Grantor any Funds then held by Agent.

1.03    Impositions, Liens and Charges.    Grantor shall pay all Impositions and
other charges, if any, attributable to the Property prior to delinquency, and at
Agent’s option during the continuance of an Event of Default, Grantor shall pay
in the manner hereafter provided under this Section 1.03. Grantor shall, during
continuance of an Event of Default, furnish to Agent all bills and notices of
amounts due under Section 1.03 as soon as received, and in the event Grantor
shall make payment directly, Grantor shall, as and when available, furnish to
Agent receipts evidencing such payments prior to the dates on which such
payments are delinquent, subject to Grantor’s right to contest taxes,
assessments and other governmental charges as provided in the Credit Agreement.
Grantor shall promptly discharge (by bonding, payment or otherwise) any lien
filed against the Property or Grantor (including federal tax liens) and will
keep and maintain the Property free from the claims of all persons supplying
labor or materials to the Property, subject to Grantor’s right to contest the
same as provided in the Credit Agreement. Grantor shall not claim or be entitled
to any credit against the taxable value of the Property by reason of this
Instrument, or any deduction in or credit on the Secured Obligations by reason
of Impositions paid.

 

8



--------------------------------------------------------------------------------

1.04    Taxes, Liens and Other Charges.

(a)        In the event of the passage of any state, federal, municipal or other
governmental law, order, rule or regulation, subsequent to the date hereof, in
any manner changing or modifying the laws now in force governing the taxation of
debts secured by deeds of trust or the manner of collecting taxes so as to
adversely affect Agent or the Lenders, Grantor will promptly pay any such tax.
If Grantor fails to make such payment promptly, or if, in the opinion of Agent,
any such state, federal, municipal, or other governmental law, order, rule or
regulation prohibits Grantor from making such payment or would penalize Agent or
the Lenders if Grantor makes such payment or if, in the opinion of Agent, the
making of such payment could reasonably result in the imposition of interest
beyond the maximum amount permitted by applicable law, then the entire balance
of the principal sums secured by this Instrument and all interest accrued
thereon shall, at the option of Agent, become immediately due and payable.

(b)        Grantor will pay all taxes, liens, assessments and charges of every
character including all utility charges, whether public or private, already
levied or assessed or that may hereafter be levied or assessed upon or against
the Property as required under the Credit Agreement.

1.05    Insurance.

Grantor shall procure for, deliver to and maintain for the benefit of Agent and
Lenders the insurance policies described in the Credit Agreement. Grantor shall
pay all premiums on such insurance policies. All proceeds of any property or
casualty insurance or awards of damages on account of any taking or condemnation
for public use of or injury to the Property are hereby assigned and shall be
paid to Agent, for the benefit of the Lenders, subject to Borrower’s and
Grantor’s right to adjust certain claims and use such proceeds as provided in
the Credit Agreement. Any such proceeds shall be released and advanced to
Borrower or Grantor in accordance with and subject to the requirements of the
Credit Agreement and be applied to the cost of repairing or restoring the
Property or the remaining portion of the Property, with any balance remaining to
be applied in accordance with the terms and provisions of the Credit Agreement.
In the event of a foreclosure sale of all or any part of the Property pursuant
to the enforcement of this Instrument, the purchaser of such Property shall
succeed to all rights of Grantor, including any rights to the proceeds of
insurance and to unearned premiums, in and to all of the policies of insurance.
In the event of a foreclosure sale, Agent is hereby authorized, without the
further consent of Grantor, to take such steps as Agent may deem advisable to
cause the interest of such purchaser to be protected by any of such policies. In
case of Grantor’s failure to keep the Property properly insured as required
herein, Agent, after notice to Grantor, at its option may (but shall not be
required to) acquire such insurance as required herein at Borrower’s and
Grantor’s sole expense. TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION
INSURANCE NOTICE: (A) GRANTOR IS REQUIRED TO (i) KEEP THE PROPERTY INSURED
AGAINST DAMAGE IN THE AMOUNT SPECIFIED IN THE CREDIT AGREEMENT; (ii) PURCHASE
THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF
TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER OR OTHERWISE AS PROVIDED IN THE
CREDIT AGREEMENT; AND (iii) NAME AGENT AS THE PERSON TO BE PAID UNDER THE POLICY
IN THE EVENT OF A LOSS AS PROVIDED IN THE CREDIT

 

9



--------------------------------------------------------------------------------

AGREEMENT; (B) SUBJECT TO THE PROVISIONS HEREOF AND OF THE CREDIT AGREEMENT,
GRANTOR MUST, IF REQUIRED BY AGENT, DELIVER TO AGENT A COPY OF THE POLICY AND
PROOF OF THE PAYMENT OF PREMIUMS; AND (C) SUBJECT TO THE PROVISIONS HEREOF AND
OF THE CREDIT AGREEMENT, IF GRANTOR FAILS TO MEET ANY REQUIREMENT LISTED IN THE
FOREGOING SUBPARTS (A) OR (B), AGENT MAY OBTAIN COLLATERAL PROTECTION INSURANCE
ON BEHALF OF GRANTOR AT BORROWER’S AND GRANTOR’S EXPENSE.

1.06    Condemnation. If all or any portion of the Property shall be damaged or
taken through condemnation (which term when used in this Instrument shall
include any damage or taking by any governmental authority or any transfer by
private sale in lieu thereof), either temporarily or permanently, then all
compensation, awards and other payments or relief thereof, shall be paid and
applied in accordance with terms and provisions of the Credit Agreement.

1.07    Care, Use and Management of Property.

(a)        Grantor will keep, or cause to be kept, the roads and walkways,
landscaping and all other Improvements of any kind now or hereafter erected on
the Land or any part thereof in good condition and repair, will not commit or
suffer any waste, impairment or deterioration (ordinary wear and tear excepted)
and will not do or suffer to be done anything which will increase the risk of
fire or other hazard to the Property or any part thereof.

(b)        Grantor will not remove or demolish nor alter the structural
character of any building located on the Land or any fixtures or personal
property relating thereto except when incidental to the replacement of fixtures
and personal property with items of like kind and value or customary tenant
improvements pursuant to Leases approved or deemed approved pursuant to the
Credit Agreement.

(c)        If the Property or any part thereof is materially damaged by fire or
any other cause, Grantor will give immediate written notice thereof to Agent.

(d)        Grantor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority, all restrictive
covenants and other agreements affecting the Property or relating to the
operation thereof affecting the Property or any part thereof and all licenses or
permits affecting the Property or any part thereof, subject to Grantor’s right
to contest the same as provided in the Credit Agreement.

(e)        Grantor shall keep the Property, including the Improvements and the
Personal Property (as hereinafter defined), in good order, repair and tenantable
condition and shall replace fixtures, equipment, machinery and appliances on the
Property when necessary to keep such items in good order, repair, and tenantable
condition (ordinary wear and tear excepted).

(f)         Grantor shall keep all franchises, trademarks, trade names, service
marks and licenses and permits necessary for the Grantor’s use and occupancy of
the Property in good standing and in full force and effect.

 

10



--------------------------------------------------------------------------------

(g)        Unless required by applicable law or unless Agent has otherwise
agreed in writing, Grantor shall not allow changes in the nature of the
occupancy or use for which the Property was intended at the time this Instrument
was executed. Grantor shall not abandon the Property. Grantor shall not
initiate, fail to contest or acquiesce in a change in the zoning classification
of the Property or subject the Property to restrictive or negative covenants
without Agent’s written consent. Grantor shall comply with, observe and perform
all zoning and other laws affecting the Property, all agreements and restrictive
covenants affecting the Property, and all licenses and permits affecting the
Property, subject to Grantor’s right to contest compliance with laws to the
extent permitted in the Credit Agreement.

(h)        To the extent permitted under the terms of the applicable Leases,
Agent may, at Grantor’s expense, make or cause to be made reasonable entries
upon and inspections of the Property as permitted in the Credit Agreement during
normal business hours and upon reasonable advance notice, or at any other time
when necessary or appropriate in an emergency circumstance or during the
continuance of an Event of Default, in the sole reasonable discretion of Agent,
to protect or preserve the Property.

(i)         If all or any part of the Property shall be damaged by fire or other
casualty or loss, then, subject to the provisions of the Credit Agreement,
Grantor will promptly restore the Property to the equivalent of its original
condition; and if a part of the Property shall be damaged through condemnation,
Grantor will promptly restore, repair or alter the remaining portions of the
Property in a manner satisfactory to Agent. Notwithstanding the foregoing,
Grantor shall not be obligated to so restore unless, in each instance, Agent
agrees to make available to Grantor (subject to the terms of the Credit
Agreement) any net insurance or condemnation proceeds actually received by Agent
hereunder in connection with such casualty loss or condemnation, to the extent
such proceeds are required to defray the expense of such restoration; provided,
however, that, subject to the provisions of the Credit Agreement, the
insufficiency of any such insurance or condemnation proceeds to defray the
entire expense of restoration shall in no way relieve Grantor of its obligation
to restore.

(j)         Grantor shall pay all normal and customary operating expenses for
the Property as the same become due.

1.08    Leases and other Agreements Affecting Property.

(a)        As additional security for the Secured Obligations, Grantor presently
and unconditionally assigns and transfers to Agent all of Grantor’s right, title
and interest in and to the Leases and the Revenues, including those now due,
past due or to become due by virtue of any of the Leases for the occupancy or
use of all or any part of the Property. Grantor hereby authorizes Agent or
Agent’s agents to collect the Revenues and hereby directs such tenants, lessees
and licensees of the Property to pay the Revenues to Agent or Agent’s agents;
provided, however, Grantor shall have a license (revocable upon the occurrence
and during the continuance of an Event of Default) to collect and receive the
Revenues. Grantor agrees that each and every tenant, lessee and licensee of the
Property may pay, and hereby irrevocably authorizes and directs each and every
tenant, lessee and licensee of the Property to pay, the Revenues to Agent or
Agent’s agents on Agent’s written demand therefor (which demand may be made by
Agent at any time after the occurrence and during the continuance of an Event of
Default) without any

 

11



--------------------------------------------------------------------------------

obligation on the part of said tenant, lessee or licensee to inquire as to the
existence of an Event of Default and notwithstanding any notice or claim of
Grantor to the contrary, and Grantor agrees that Grantor shall have no right or
claim against said tenant, lessee or licensee for or by reason of any Revenues
paid to Agent following receipt of such written demand.

(b)        Grantor hereby covenants that Grantor has not executed any prior
assignment of the Leases or the Revenues, that Grantor has not performed, and
will not perform, any acts and has not executed, and will not execute, any
instruments which would prevent Agent from exercising the rights of the
beneficiary of this Instrument, and that at the time of execution of this
Instrument, there has been no anticipation or prepayment of any of the Revenues
for more than one (1) month prior to the due dates of such Revenues. Grantor
further covenants that Grantor will not hereafter collect or accept payment of
any Revenues more than one (1) month prior to the due dates of such Revenues.

(c)        Grantor agrees that neither the foregoing assignment of Leases and
Revenues nor the exercise of any of Agent’s rights and remedies under this
Section or Article 2 hereof shall be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Agent, in person or by
agent, assumes actual possession thereof. Grantor further agrees that the
appointment of any receiver for the Property by any court at the request of
Agent or by agreement with Grantor, or the entering into possession of any part
of the Property by such receiver, shall not be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof.

(d)        If Agent exercises its rights and remedies pursuant to this Section
or Article 2 hereof, all Revenues thereafter collected shall be applied in such
order as Agent may elect in its discretion to the reasonable costs of taking
control of and managing the Property and collecting the Revenues, including, but
not limited to, reasonable attorneys’ fees actually incurred, fees, receiver
fees, premiums on receiver’s bonds, costs of repairs to the Property, premiums
on insurance policies, Impositions and other charges on the Property, and the
costs of discharging any obligation or liability of Grantor as landlord, lessor
or licensor of the Property, or to the Secured Obligations. Agent or any
receiver shall have access to the books and records used in the operation and
maintenance of the Property and shall be liable to account only for those
Revenues actually received. Agent shall not be liable to Grantor, anyone
claiming under or through Grantor or anyone having an interest in the Property
by reason of anything done or left undone by Agent pursuant to this Section or
Article 2 hereof, except in the event of Agent’s gross negligence or willful
misconduct. If the Revenues are not sufficient to meet the costs of taking
control of and managing the Property and collecting the Revenues, any monies
reasonably expended by Agent for such purposes shall become a portion of the
Secured Obligations. Unless Agent and Grantor agree in writing to other terms of
payment, such amounts shall be payable upon notice from Agent to Grantor
requesting payment thereof and shall bear interest from the date of disbursement
at the Default Rate stated in the Credit Agreement unless payment of interest at
such rate would be contrary to applicable law, in which event such amounts shall
bear interest at the highest rate which may be collected from Grantor under
applicable law. The entering upon and taking possession of and maintaining of
control of the Property by Agent or any receiver and the application of Revenues
as provided herein shall not cure or waive any Event of Default or invalidate
any other right or remedy of Agent hereunder.

 

12



--------------------------------------------------------------------------------

(e)        It is the intention of Agent and Grantor that the assignment
effectuated by this Instrument with respect to the Revenues shall be a direct
and currently effective assignment and shall not constitute merely an obligation
to grant a lien, security interest or pledge for the purpose of securing the
Secured Obligations.

(f)         In the event that a court of competent jurisdiction determines that,
notwithstanding such expressed intent of the parties, Agent’s interest in the
Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the forwarding of a notice to
Borrower after the occurrence of an Event of Default advising Borrower of the
revocation of Borrower’s license to collect such Revenues, shall be sufficient
action by Agent to (i) perfect such lien on or security interest in or pledge of
the Revenues, (ii) take possession thereof and (iii) entitle Agent to immediate
and direct payment of the Revenues, for application as provided in this
Instrument, all without the necessity of any further action by Agent, including,
without limitation, any action to obtain possession of the Land, Improvements or
any other portion of the Property.

1.09    Leases of the Property.

(a)        Except as permitted in the Credit Agreement, Grantor shall not enter
into any Lease of all or any portion of the Property or amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of, or consent
to the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease of the Property, without the prior written consent of
Agent. Grantor, at Agent’s request, shall furnish Agent with executed copies of
all Leases hereafter made of all or any part of the Property. Upon Agent’s
request, Grantor shall make a separate and distinct assignment to Agent, as
additional security, of all Leases hereafter made of all or any part of the
Property.

(b)        There shall be no merger of the leasehold estates created by the
Leases with the fee estate of the Land without the prior written consent of
Agent. Agent may at any time and from time to time by specific written
instrument intended for the purpose, unilaterally subordinate the lien of this
Instrument to any Lease, without joinder or consent of, or notice to, Grantor,
any tenant or any other Person, and notice is hereby given to each tenant under
a Lease of such right to subordinate. No such subordination shall constitute a
subordination to any lien or other encumbrance, whenever arising, or improve the
right of any junior lienholder. Nothing herein shall be construed as
subordinating this Instrument to any Lease.

(c)        Grantor hereby appoints Agent its attorney-in-fact, coupled with an
interest, empowering Agent to subordinate this Instrument to any Leases.

1.10    Security Agreement.

(a)        Insofar as the machinery, apparatus, equipment, fittings, fixtures,
building supplies and materials, general intangibles and articles of personal
property either referred to or described in this Instrument, or in any way
connected with the use and enjoyment of the Property

 

13



--------------------------------------------------------------------------------

is concerned, Grantor grants unto Agent a security interest therein and this
Instrument is hereby made and declared to be a security agreement, encumbering
each and every item of personal property (the “Personal Property”) included
herein, in compliance with the provisions of the Uniform Commercial Code as
enacted in the applicable jurisdiction as set forth in Section 3.04 below (the
“UCC”). Any notification required by the UCC shall be deemed reasonably and
properly given if sent in accordance with the notice provisions of this
Instrument at least ten (10) days before any sale or other disposition of the
Personal Property. Disposition of the Personal Property shall be deemed
commercially reasonable if made pursuant to a public sale advertised at least
twice in a newspaper of general circulation in the community where the Property
is located. It shall be deemed commercially reasonable for the Trustee and/or
Agent to dispose of the Personal Property without giving any warranties as to
the Personal Property and specifically disclaiming all disposition warranties. A
financing statement or statements affecting all of said personal property
aforementioned, shall be appropriately filed. The remedies for any violation of
the covenants, terms and conditions of the security agreement herein contained
shall be (i) as prescribed herein with respect to the Property, or (ii) as
prescribed by general law, or (iii) as prescribed by the specific statutory
consequences now or hereafter enacted and specified in said UCC, all at Agent’s
sole election. Grantor and Agent agree that the filing of such financing
statement(s) in the records normally having to do with personal property shall
never be construed as in any way derogating from or impairing this declaration
and hereby stated intention of Grantor and Agent that everything used in
connection with the production of income from the Property and/or adapted for
use therein and/or which is described or reflected in this Instrument, is to the
full extent provided by law, and at all times and for all purposes and in all
proceedings both legal or equitable shall be, regarded as part of the real
estate irrespective of whether (i) any such item is physically attached to the
Improvements, (ii) serial numbers are used for the better identification of
certain items capable of being thus identified in a recital contained herein, or
(iii) any such item is referred to or reflected in any such financing
statement(s) so filed at any time. Similarly, the mention in any such financing
statement(s) of the rights in and to (1) the proceeds of any fire and/or hazard
insurance policy, or (2) any award in eminent domain proceedings for a taking or
for loss of value, or (3) Grantor’s interest as lessor in any present or future
lease or rights to income growing out of the use and/or occupancy of the
Property, whether pursuant to lease or otherwise, shall never be construed as in
any way altering any of the rights of Agent as determined by this Instrument,
subject to the provisions of the Credit Agreement, or impugning the priority of
Agent’s lien granted hereby or by any other recorded document, but such mention
in such financing statement(s) is declared to be for the protection of Agent in
the event any court shall at any time hold with respect to the foregoing (1),
(2) or (3), that notice of Agent’s priority of interest to be effective against
a particular class of persons, must be filed in the UCC records.

(b)        Grantor warrants that (i) Grantor’s (that is, “Debtor’s”) correct
legal name (including, without limitation, punctuation and spacing) indicated on
the public record of Grantor’s jurisdiction of organization, identity or
corporate structure, residence or chief executive office and jurisdiction of
organization are as set forth in Subsection 1.10(c) hereof; (ii) Grantor (that
is, “Debtor”) has been using or operating under said name, identity or corporate
structure without change for the time period set forth in Subsection 1.10(c)
hereof, and (iii) the location of the Personal Property secured by this
Instrument is upon the Land (except that the books and records related to the
Property may be stored and maintained at another site). Grantor covenants and
agrees that Grantor shall not change any of the matters addressed by clauses
(i) or

 

14



--------------------------------------------------------------------------------

(iii) of this Subsection 1.10(b) unless it has given Agent thirty (30) days
prior written notice of any such change and has executed or authorized at the
request of Agent such additional financing statements or other instruments in
such jurisdictions as Agent may deem necessary or advisable in its sole
discretion to prevent any filed financing statement from becoming misleading or
losing its perfected status.

(c)   The information contained in this Subsection 1.10(c) is provided in order
that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the State of Texas, for instruments to be filed
as financing statements. The names of the “Debtor” and the “Secured Party”, the
identity or corporate structure, jurisdiction of organization, organizational
number, federal tax identification number, and residence or chief executive
office of “Debtor”, and the time period for which “Debtor” has been using or
operating under said name and identity or corporate structure without change,
are as set forth in Schedule 1 of Exhibit “C” attached hereto and by this
reference made a part hereof; the mailing address of the “Secured Party” from
which information concerning the security interest may be obtained, and the
mailing address of “Debtor”, are as set forth in Schedule 2 of Exhibit “C”
attached hereto; and a statement indicating the types, or describing the items,
of Personal Property secured by this Instrument is set forth hereinabove.

(d)   Exhibit “C” correctly sets forth all names and tradenames that Grantor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Grantor over the last five years.

(e)   The Grantor hereby covenants and agrees that:

(1)      Grantor shall not merge or consolidate into, or transfer any of the
Property to, any other person or entity except as permitted under the Credit
Agreement.

(2)      Grantor shall, at any time and from time to time, take such steps as
Agent may reasonably request for Agent (A) to obtain an acknowledgment, in form
and substance reasonably satisfactory to Agent, of any bailee having possession
of any of the Property, stating that the bailee holds possession of such
Property on behalf of Agent, (B) to obtain “control” of any investment property,
deposit accounts, letter-of-credit rights, or electronic chattel paper (as such
terms are defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent, and (C) otherwise to insure the continued perfection and priority of the
Agent’s security interest in any of the Property and of the preservation of its
rights therein. If Grantor shall at any time, acquire a “commercial tort claim”
(as such term is defined in the UCC) with respect to the Property or any portion
thereof, Grantor shall promptly notify Agent thereof in writing, providing a
reasonable description and summary thereof, and shall execute a supplement to
this Instrument in form and substance acceptable to Agent granting a security
interest in such commercial tort claim to Agent.

(3)      Grantor hereby authorizes Agent, its counsel or its representative, at
any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Property or any portion thereof in
such jurisdictions as Agent may

 

15



--------------------------------------------------------------------------------

deem necessary or desirable in order to perfect the security interests granted
by Grantor under this Instrument or any other Loan Document, and such financing
statements may contain, among other items as Agent may deem advisable to include
therein, the federal tax identification number of Grantor.

(4)      Grantor shall not license, lease, sell or otherwise transfer any of the
general intangibles to any third party during the term of this Instrument and
the Credit Agreement without the prior written consent of the Agent (which
consent may be withheld in the Agent’s sole discretion); and the Grantor will
continue to use all trademarks, service marks and trade names in a consistent
manner and shall take all steps necessary to properly maintain any formal
registrations on the general intangibles, and to defend and enforce them, for
the term of this Instrument and the Credit Agreement.

1.11    Further Assurances; After-Acquired Property.  At any time and from time
to time, upon request by Agent, Grantor will make, execute and deliver or cause
to be made, executed and delivered, to Trustee and Agent and, where appropriate,
cause to be recorded and/or filed and from time to time thereafter to be
rerecorded and/or refiled at such time and in such offices and places as shall
be deemed desirable by Agent, any and all such other and further deeds of trust,
security agreements, financing statements, notice filings, continuation
statements, instruments of further assurance, certificates and other documents
as may, in the opinion of Agent, be necessary or desirable in order to
effectuate, complete, or perfect, or to continue and preserve (a) the obligation
of Grantor under the Guaranty, this Instrument, the other Loan Documents and the
Hedge Documents and (b) this Instrument as a first and prior lien upon and
security interest in and to all of the Property, whether now owned or hereafter
acquired by Grantor. Upon any failure by Grantor so to do, Agent may make,
execute, record, file, re-record and/or refile any and all such deeds of trust,
security agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Grantor and Grantor hereby
irrevocably appoints Agent the agent and attorney-in-fact of Grantor so to do.
The lien hereof will automatically attach, without further act, to all after
acquired property attached to and/or used in the operation of the Property or
any part thereof.

1.12    Expenses.    Grantor will pay or reimburse Agent, upon demand therefor,
for all reasonable attorney’s fees, costs and expenses incurred by Agent in any
suit, action, legal proceeding or dispute of any kind in which Lenders, Agent,
Trustee or the holders of the Hedge Obligations is made a party or appears as
party plaintiff or defendant, affecting or arising in connection with the
Secured Obligations secured hereby, this Instrument or the interest created
herein, or the Property, including, but not limited to, the exercise of the
power of sale contained in this Instrument, any condemnation action involving
the Property or any action to protect the security hereof; and any such amounts
paid by Lenders, Agent, the holders of the Hedge Obligations or the Trustee
shall be added to the Secured Obligations secured by the lien of this
Instrument.

1.13    Subrogation.    Agent shall be subrogated to the claims and liens of all
parties whose claims or liens are discharged or paid with the proceeds of the
Secured Obligations secured hereby.

 

16



--------------------------------------------------------------------------------

1.14        Limit of Validity.    If from any circumstances whatsoever
fulfillment of any provision of this Instrument, the Guaranty, the Credit
Agreement, the Note, any other Loan Document or any Hedge Document, at the time
performance of such provision shall be due, shall be subject to the defense of
usury or otherwise transcend or violate applicable law concerning interest or
other charges, then ipso facto the obligation to be fulfilled shall be reduced
to the limit, so that in no event shall any exaction be possible under this
Instrument, the Guaranty, the Note, the Credit Agreement, any other Loan
Document or any Hedge Document be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges that is
in excess of the current limit, but such obligation shall be fulfilled to the
maximum limit permitted. The provisions of this Section 1.14 shall control every
other provision of this Instrument, the Guaranty, the Note, the Credit Agreement
or any other Loan Document or any Hedge Document.

1.15        Conveyance of Property.    Grantor hereby acknowledges to Agent that
(a) the identity and expertise of Grantor was and continues to be a material
circumstance upon which Agent has relied in connection with, and which
constitute valuable consideration to Agent for, the extending to Borrower of the
loans and other extensions of credit evidenced by the Note and Credit Agreement,
and (b) any change in such identity or expertise could materially impair or
jeopardize the security for the payment of the Secured Obligations granted to
Agent by this Instrument. Grantor therefore covenants and agrees with Agent, as
part of the consideration for the extending to Grantor of the loans evidenced by
the Note, that Grantor shall not convey, transfer, assign, further encumber or
pledge any or all of its interest in the Property except as permitted under the
Credit Agreement.

ARTICLE 2

2.01        Events of Default.    The terms “Default” and “Event of Default” as
used herein shall have the following meanings:

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

“Event of Default” shall mean (a) any default in the payment or performance of
the obligations of Grantor hereunder or of Borrower or any other Guarantor under
any of the other Loan Documents when the same shall become due and payable which
is not cured within any grace or notice and cure period provided in the Credit
Agreement or such other Loan Documents, if any, subject to any limitations in
the Credit Agreement on the right of Grantor, Borrower or any other Guarantor to
receive notices of default, or (b) any representation or warranty of Grantor
hereunder proving to be false or incorrect in any material respect upon the date
when made or deemed to have been repeated, or (c) any default in the performance
of the obligations of Grantor or Borrower or any other Person under any of the
Security Documents beyond the expiration of any applicable notice and cure
period, (d) the occurrence of any “Event of Default” under the Credit Agreement
or any other Loan Document, (e) any amendment to or termination of a financing
statement naming Grantor as debtor and Agent as secured party, or

 

17



--------------------------------------------------------------------------------

any correction statement with respect thereto, is filed in any jurisdiction by,
or caused by, or at the instance of Grantor or by, or caused by, or at the
instance of any principal, member, general partner or officer of Grantor
(collectively, “Grantor Party”) without the prior written consent of Agent; or
(f) in the event that any amendment to or termination of a financing statement
naming Grantor as debtor and Agent as secured party, or any correction statement
with respect thereto, is filed in any jurisdiction by any party other than a
Grantor Party or Agent or Agent’s counsel without the prior written consent of
Agent and Grantor fails to use its best efforts to cause the effect of such
filing to be completely nullified to the reasonable satisfaction of Agent within
ten (10) days after notice to Grantor thereof.

2.02        Acceleration of Maturity.    If an Event of Default shall have
occurred and be continuing, then the entire Secured Obligations secured hereby
shall, at the option of Agent and as permitted by the terms of the Credit
Agreement, immediately become due and payable without notice or demand except as
required by law, time being of the essence of this Instrument.

2.03        Right to Enter and Take Possession.

(a)        If an Event of Default shall have occurred and be continuing,
Grantor, upon demand of Agent, shall forthwith surrender to Agent the actual
possession of the Property, and if and to the extent permitted by law, Agent
itself, or by such officers or agents as it may appoint, may enter and take
possession of all the Property (or such portion or portions as Agent may select)
without the appointment of a receiver, or an application therefor, and may
exclude Grantor and its agents and employees wholly therefrom, and may have
joint access with Grantor to the books, papers and accounts of Grantor.

(b)        If Grantor shall for any reason fail to surrender or deliver the
Property or any part thereof after such demand by Agent, Agent may obtain a
judgment or decree conferring upon Agent the right to immediate possession or
requiring Grantor to deliver immediate possession of the Property to Agent.
Grantor will pay to Agent, upon demand, all expenses of obtaining such judgment
or decree, including reasonable compensation to Agent, its attorneys and agents;
and all such expenses and compensation shall, until paid, be secured by the lien
of this Instrument.

(c)        Upon every such entering upon or taking of possession, Agent may
hold, store, use, operate, manage and control the Property and conduct the
business thereof and, from time to time, (i) make all necessary and proper
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property; (ii) insure or keep the Property
insured; (iii) lease, manage and operate the Property and exercise all the
rights and powers of Grantor to the same extent as Grantor could in its own name
or otherwise with respect to the same; and (iv) enter into any and all
agreements with respect to the exercise by others of any of the powers herein
granted Agent, all as Agent from time to time may determine to be in its best
interest. Agent may collect and receive all the rents, issues, profits and
revenues from the Property, including those past due as well as those accruing
thereafter, and, after deducting (1) all expenses of taking, holding, managing
and operating the Property (including compensation for the services

 

18



--------------------------------------------------------------------------------

of all persons employed for such purposes); (2) the cost of all such
maintenance, repairs, renewals, replacements, additions, betterments,
improvements, purchases and acquisitions; (3) the cost of such insurance;
(4) such taxes, assessments and other similar charges as Agent may at its option
pay; (5) other proper charges upon the Property or any part thereof; and (6) the
reasonable compensation, expenses and disbursements of the attorneys and agents
of Agent, Agent shall apply the remainder of the monies and proceeds so received
by Agent in accordance with Section 12.5 of the Credit Agreement. Agent shall
have no obligation to discharge any duties of a landlord to any tenant or to
incur any liability as a result of any exercise by Agent of any rights under
this Instrument or otherwise. Agent shall not be liable for any failure to
collect rents, issues, profits and revenues from the Property, nor shall Agent
be liable to account for any such rents, issues, profits or revenues unless
actually received by Agent.

(d)        Whenever all that is due upon the Secured Obligations and under any
of the terms, covenants, conditions and agreements of this Instrument shall have
been paid, the Lenders have no obligation to make further Loans and the Issuing
Lender has no further obligation to issue Letters of Credit, and all Events of
Default cured, Agent shall surrender possession of the Property to Grantor, its
successors or assigns. The same right of taking possession, however, shall exist
if any subsequent Event of Default shall occur and be continuing.

2.04    Performance by Agent.    If there shall be a Default or Event of Default
in the payment, performance or observance of any term, covenant or condition of
this Instrument, Agent may, so long as such Default or Event of Default
continues, at its option, pay, perform or observe the same, and all payments
made or costs or expenses incurred by Agent in connection therewith, shall be
secured hereby and shall be, upon demand, immediately repaid by Grantor to Agent
with interest thereon at the Default Rate. Agent shall be the sole judge of the
necessity for any such actions and of the amounts to be paid. Agent is hereby
empowered to enter and to authorize others to enter upon the Land or any part
thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without thereby becoming liable to Grantor or any person
in possession holding under Grantor.

2.05    Receiver.    If an Event of Default shall have occurred and be
continuing, Agent, upon application to a court of competent jurisdiction, shall
be entitled as a matter of strict right without regard to the occupancy or value
of any security for the Secured Obligations secured hereby or the solvency of
any party bound for its payment, to the appointment of a receiver to take
possession of and to operate the Property (or such portion or portions as Agent
may select) and to collect and apply the rents, issues, profits and revenues
thereof. The receiver shall have all of the rights and powers permitted under
the laws of the State of Texas. Grantor will pay to Agent upon demand all
reasonable expenses, including receiver’s fees, attorney’s fees, costs and
agent’s compensation, incurred pursuant to the provisions of this Section 2.05,
and all such expenses shall be secured by this Instrument.

2.06    Enforcement.

(a)        If an Event of Default shall have occurred and be continuing, to the
extent permitted by law, Agent, at its option, may effect the foreclosure of
this Instrument by directing the Trustee to sell the Property (or such portion
or portions thereof as the Trustee may select) at

 

19



--------------------------------------------------------------------------------

public auction at such time and place and upon such terms and conditions as may
be required or permitted by applicable law, after having first advertised the
time, place and terms of sale not less than once a week for three successive
weeks in a newspaper having general circulation in the city or county in which
the Land being sold lies. At any foreclosure sale, such portion of the Property
as is offered for sale may, at the Trustee’s option, be offered for sale for one
total price, and the proceeds of such sale accounted for in one account without
distinction between the items of security or without assigning to them any
proportion of such proceeds, the Grantor hereby waiving the application of any
doctrine of marshalling.

(b)        If an Event of Default shall have occurred and be continuing, Agent
may, in addition to and not in abrogation of the rights covered under
subparagraph (a) of this Section 2.06, either with or without entry or taking
possession as herein provided or otherwise, proceed by a suit or suits in law or
in equity or by any other appropriate proceeding or remedy (i) to enforce
payment of the Secured Obligations or the performance of any term, covenant,
condition or agreement of this Instrument or any other right, and (ii) to pursue
any other remedy available to it, all as Agent shall determine most effectual
for such purposes.

2.07    Purchase by Agent.    Upon any foreclosure sale, Agent, on behalf of the
Lenders and the holders of the Hedge Obligations, may bid for and purchase the
Property and shall be entitled to apply all or any part of the Secured
Obligations secured hereby as a credit to the purchase price.

2.08    Application of Proceeds of Sale.    The proceeds received by Agent as a
result of the foreclosure sale of the Property or the exercise of any other
rights or remedies hereunder shall be applied in the manner provided for in
Section 12.5 of the Credit Agreement.

2.09    Grantor as Tenant Holding Over.    In the event of any such foreclosure
sale by Agent, Grantor shall be deemed a tenant holding over and shall forthwith
deliver possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.

2.10    Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.    Grantor agrees, to the full extent permitted by law, that in case of a
Default or Event of Default, neither Grantor nor anyone claiming through or
under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
laws now or hereafter in force and Grantor, for itself and all who may at any
time claim through or under it, hereby waives to the full extent that it may
lawfully so do, the benefit of all such laws, and any and all right to have the
assets comprised in the security intended to be created hereby marshaled upon
any foreclosure of the lien hereof.

2.11    Waiver of Homestead.    Grantor hereby waives and renounces all
homestead and exemption rights provided for by the Constitution and the laws of
the United States and of any state, in and to the Property as against the
collection of the Secured Obligations, or any part hereof.

2.12    Leases; Licensees.    Agent, at its option, is authorized to foreclose
this Instrument subject to the rights of any tenants and licensees of the
Property, and the failure to make any

 

20



--------------------------------------------------------------------------------

such tenants or licensees parties to any such foreclosure proceedings and to
foreclose their rights will not be, nor be asserted by Grantor to be a defense
to any proceedings instituted by Agent to collect the sums secured hereby.

2.13    Discontinuance of Proceedings and Restoration of the Parties.  In case
Agent shall have proceeded to enforce any right, power or remedy under this
Instrument by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then and in every such case Grantor and Agent shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken.

2.14    Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Agent by this Instrument is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and may be exercised against Grantor as Agent may
select and shall be in addition to any other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or by statute.

2.15    Waiver.

(a)        No delay or omission of Agent, any Lender or any holder of the Hedge
Obligations to exercise any right, power or remedy accruing upon any Default or
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power and remedy given by this Instrument
to Agent may be exercised from time to time and as often as may be deemed
expedient by Agent. No consent or waiver, expressed or implied, by Agent to or
of any Default or Event of Default by Grantor in the performance of the
obligations thereof hereunder shall be deemed or construed to be a consent or
waiver to or of any other Default or Event of Default in the performance of the
same or any other obligations of Grantor hereunder. Failure on the part of
Agent, the Lenders or any holder of the Hedge Obligations to complain of any act
or failure to act or to declare a Default or Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by Agent, any
Lender or any holder of the Hedge Obligations of its rights hereunder or impair
any rights, powers or remedies consequent on any Default or Event of Default by
Grantor.

(b)        If Lenders or Agent on behalf of the Lenders, or any holder of the
Hedge Obligations (i) grant forbearance or an extension of time for the payment
of any sums secured hereby; (ii) take other or additional security for the
payment of any sums secured hereby; (iii) waive or do not exercise any right
granted herein or in the Note, the Credit Agreement, any other Loan Document or
any Hedge Document; (iv) release any part of the Property from the lien of this
Instrument or otherwise change any of the terms, covenants, conditions or
agreements of the Note, this Instrument, any other Loan Document or any Hedge
Document; (v) consent to the filing of any map, plat or replat affecting the
Property; (vi) consent to the granting of any easement or other right affecting
the Property; or (vii) make or consent to any agreement subordinating the lien
hereof, any such act or omission shall not release, discharge, modify, change or
affect the original liability under the Note, the Credit Agreement, the
Guaranty, this Instrument or any other obligation of Grantor, or any subsequent
purchaser of the Property or any part thereof, or any maker, co-signer,
endorser, surety or guarantor; nor shall any such act or

 

21



--------------------------------------------------------------------------------

omission preclude Agent from exercising any right, power or privilege herein
granted or intended to be granted in the event of any Default then made or of
any subsequent Default; nor, except as otherwise expressly provided in an
instrument or instruments executed by Agent, shall the lien of this Instrument
be altered thereby. In the event of the sale or transfer by operation of law or
otherwise of all or any part of the Property, Agent, without notice, is hereby
authorized and empowered to deal with any such vendee or transferee with
reference to the Property or the Secured Obligations secured hereby, or with
reference to any of the terms, covenants, conditions or agreements hereof, as
fully and to the same extent as it might deal with the original parties hereto
and without in any way releasing or discharging any liabilities, obligations or
undertakings.

2.16    Suits to Protect the Property.  Agent shall have power (a) to institute
and maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Property by any acts which may be unlawful or in violation of
this Instrument, (b) to preserve or protect its interest in the Property and in
the rents, issues, profits and revenues arising therefrom, and (c) to restrain
the enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would impair
the security hereunder or be prejudicial to the interest of Lenders or the
holders of the Hedge Obligations.

2.17    Agent May File Proofs of Claim.  In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Grantor, its creditors or its property, Agent, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Agent, Lenders and the holders of the Hedge Obligations allowed in such
proceedings for the entire amount due and payable by Grantor under this
Instrument at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Grantor hereunder after
such date.

2.18    WAIVER OF GRANTOR’S RIGHTS.      BY EXECUTION OF THIS INSTRUMENT,
GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT, THE LENDERS AND/OR THE
HOLDERS OF THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED OBLIGATIONS AND, TO
THE EXTENT PERMITTED BY LAW, THE POWER OF AGENT TO CAUSE TRUSTEE TO SELL THE
PROPERTY BY NONJUDICIAL FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL
HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH NOTICE (IF ANY) AS IS
SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS INSTRUMENT OR BY
LAW; (B) TO THE FULL EXTENT PERMITTED BY LAW, WAIVES ANY AND ALL RIGHTS WHICH
GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE UNITED STATES (INCLUDING, WITHOUT
LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS
OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF ANY OTHER
APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY AGENT
OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO AGENT, EXCEPT SUCH NOTICE (IF ANY) AS
IS SPECIFICALLY REQUIRED TO BE PROVIDED IN THIS INSTRUMENT OR BY APPLICABLE LAW;
(C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS INSTRUMENT AND THE OTHER LOAN
DOCUMENTS

 

22



--------------------------------------------------------------------------------

AND ANY AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF THIS INSTRUMENT AND THE
OTHER LOAN DOCUMENTS AND THEIR PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR
AND GRANTOR HAS CONSULTED WITH COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING
THIS INSTRUMENT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS
OF GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS
PART OF A BARGAINED FOR LOAN TRANSACTION.

2.19    Claims Against Agent, Lenders and Holders of Hedge Obligations.  No
action at law or in equity shall be commenced, or allegation made, or defense
raised, by Grantor against Agent, the Lenders or any holder of the Hedge
Obligations for any claim under or related to this Instrument, the Note, the
Credit Agreement, the Guaranty or any other instrument, document, transfer,
conveyance, assignment or loan agreement given by Grantor with respect to the
Secured Obligations secured hereby, or related to the conduct of the parties
thereunder, unless written notice of such claim, expressly setting forth the
particulars of the claim alleged by Grantor, shall have been given to Agent
within sixty (60) days from and after the initial awareness of Grantor of the
event, omission or circumstances forming the basis of Grantor for such claim.
Any failure by Grantor to timely provide such written notice to Agent shall
constitute a waiver by Grantor of such claim.

2.20    [Intentionally Omitted].

2.21    Indemnification; Subrogation; Waiver of Offset.

(a)        Grantor shall indemnify, defend and hold Agent, the Lenders and the
holders of the Hedge Obligations harmless for, from and against any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Agent’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Agent, or the Lenders or the
holders of the Hedge Obligations in connection with the Secured Obligations,
this Instrument, the Property, or any part thereof, or the exercise by Agent of
any rights or remedies granted to it under this Instrument; provided, however,
that nothing herein shall be construed to obligate Grantor to indemnify, defend
and hold harmless Agent, the Lenders or the holders of the Hedge Obligations
for, from and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, costs and expenses asserted against, imposed
on or incurred by Agent or a Lender by reason of such Person’s willful
misconduct or gross negligence if a judgment is entered against Agent, a Lender
or a holder of a Hedge Obligation by a court of competent jurisdiction after the
expiration of all applicable appeal periods.

(b)        If Agent, a Lender or a holder of a Hedge Obligation is made a party
defendant to any litigation or any claim is threatened or brought against Agent,
a Lender or a holder of a Hedge Obligation concerning the Secured Obligations,
this Instrument, the Property, or any part thereof, or any interest therein, or
the construction, maintenance, operation or occupancy or use thereof, then
Grantor shall indemnify, defend and hold such Person harmless for, from and
against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by such Person in any such litigation or claim,
whether or not any such litigation or claim is

 

23



--------------------------------------------------------------------------------

prosecuted to judgment; provided, however, that nothing in this Section 2.21(b)
shall be construed to obligate Grantor to indemnify, defend and hold harmless
Agent, a Lender or a holder of a Hedge Obligation for, from and against any and
all liabilities or claims imposed on or incurred by such Person by reason of
such Person’s willful misconduct or gross negligence if a judgment is entered
against such Person by a court of competent jurisdiction after expiration of all
applicable appeal periods. If Agent commences an action against Grantor to
enforce any of the terms hereof or to prosecute any breach by Grantor of any of
the terms hereof or to recover any sum secured hereby, Grantor shall pay to
Agent its reasonable attorneys’ fees (together with reasonable appellate
counsel, fees, if any) and expenses. The right to such attorneys’ fees (together
with reasonable appellate counsel fees, if any) and expenses shall be deemed to
have accrued on the commencement of such action, and shall be enforceable
whether or not such action is prosecuted to judgment. If Grantor breaches any
term of this Instrument, Agent may engage the services of an attorney or
attorneys to protect its rights hereunder, and in the event of such engagement
following any breach by Grantor, Grantor shall pay Agent reasonable attorneys’
fees (together with reasonable appellate counsel fees, if any) and expenses
incurred by Agent, whether or not an action is actually commenced against
Grantor by reason of such breach. All references to “attorneys” in this
Subsection and elsewhere in this Instrument shall include without limitation any
attorney or law firm engaged by Agent and Agent’s in-house counsel, and all
references to “fees and expenses” in this Subsection and elsewhere in this
Instrument shall include without limitation any fees of such attorney or law
firm and any allocation charges and allocation costs of Agent’s in-house
counsel.

(c)        A waiver of subrogation shall be obtained by Grantor from its
insurance carrier and, consequently, Grantor waives any and all right to claim
or recover against Agent, the Lenders, the holders of the Hedge Obligations and
each of their respective officers, employees, agents and representatives, for
loss of or damage to Grantor, the Property, Grantor’s property or the property
of others under Grantor’s control from any cause insured against or required to
be insured against by the provisions of this Instrument.

(d)        ALL SUMS PAYABLE BY GRANTOR HEREUNDER SHALL BE PAID WITHOUT NOTICE
(EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND, COUNTERCLAIM, SETOFF,
DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR
REDUCTION, AND THE SECURED OBLIGATIONS AND LIABILITIES OF GRANTOR HEREUNDER
SHALL IN NO WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON OF:
(I) ANY DAMAGE TO OR DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF THE
PROPERTY OR ANY PART THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR
INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE
DEFECT OR ENCUMBRANCE OR ANY EVICTION FROM THE LAND OR THE IMPROVEMENTS ON THE
LAND OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION,
OR OTHER LIKE PROCEEDING RELATING TO AGENT, THE LENDERS OR ANY HOLDER OF THE
HEDGE OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT TO THIS INSTRUMENT BY ANY
TRUSTEE OR BY ANY RECEIVER OF AGENT, OR BY ANY COURT, IN SUCH PROCEEDING;
(V) ANY CLAIM WHICH GRANTOR HAS, OR MIGHT HAVE, AGAINST AGENT, THE LENDERS OR
ANY HOLDER OF THE HEDGE

 

24



--------------------------------------------------------------------------------

OBLIGATIONS; (VI) ANY DEFAULT OR FAILURE ON THE PART OF AGENT, THE LENDERS OR
ANY HOLDER OF THE HEDGE OBLIGATIONS TO PERFORM OR COMPLY WITH ANY OF THE TERMS
HEREOF OR OF ANY OTHER AGREEMENT WITH GRANTOR; OR (VII) ANY OTHER OCCURRENCE
WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, WHETHER OR NOT
GRANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING. GRANTOR WAIVES
ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE TO ANY ABATEMENT,
SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF ANY SUM SECURED HEREBY AND
PAYABLE BY GRANTOR.

2.22    Revolving Credit/Future Advance.  This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise. Advances under the Note are subject to the terms and
provisions of the Credit Agreement and the other Security Documents. Grantor
acknowledges that the Secured Obligations may increase or decrease from time to
time and that if the outstanding balance of the Secured Obligations is ever
repaid to zero the security title and security interest created by this
Instrument shall not be deemed released or extinguished by operation of law or
implied intent of the parties. This Instrument shall remain in full force and
effect as to any further advances under the Credit Agreement made after any such
zero balance until the Secured Obligations are paid in full, all agreements to
make further advances or issue letters of credit have been terminated and this
Instrument has been canceled of record. Grantor waives the operation of any
applicable statutes, case law or regulation having a contrary effect.

ARTICLE 3

3.01    Successors and Assigns.    This Instrument shall inure to the benefit of
and be binding upon Grantor, Trustee and Agent and their respective heirs,
executors, legal representatives, successors and assigns. Whenever a reference
is made in this Instrument to Grantor, Trustee or Agent such reference shall be
deemed to include a reference to the heirs, executors, legal representatives,
successors and assigns of Grantor or Agent.

3.02    Terminology.  All personal pronouns used in this Instrument whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural, and vice versa. Titles and Articles are
for convenience only and neither limit nor amplify the provisions of this
Instrument itself, and all references herein to Articles, Sections or
subsections thereof, shall refer to the corresponding Articles, Sections or
subsections thereof, of this Instrument unless specific reference is made to
such Articles, Sections or subsections thereof of another document or
instrument.

3.03    Severability.  If any provision of this Instrument or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Instrument and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 

25



--------------------------------------------------------------------------------

3.04    Applicable Law.  This Instrument will be governed by the substantive
laws of the State of Texas, without giving effect to its principles of choice of
law or conflicts of law (except with respect to choice of law or conflicts of
law provisions of its Uniform Commercial Code), and the laws of the United
States applicable to transactions in the State of Texas. Should any obligation
or remedy under this Instrument be invalid or unenforceable pursuant to the laws
provided herein to govern, the laws of any other state referred to herein or of
another state whose laws can validate and apply thereto shall govern.

3.05    Notices.  Except as otherwise provided herein, any notice or other
communication required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered if given and delivered as provided
in the Guaranty if given to Grantor or as provided in the Credit Agreement if
given to Agent.

3.06    Conflict with Credit Agreement Provisions.    Grantor hereby
acknowledges and agrees that, in the event of any conflict between the terms
hereof and the terms of the Credit Agreement, the terms of the Credit Agreement
shall control.

3.07    Assignment.  This Instrument is assignable by Agent, and any assignment
hereof by Agent shall operate to vest in the assignee all rights and powers
herein conferred upon and granted to Agent.

3.08    Time of the Essence.    Time is of the essence with respect to each and
every covenant, agreement and obligation of Grantor under this Instrument, and
any and all other instruments now or hereafter evidencing, securing or otherwise
relating to the Secured Obligations.

3.09    Grantor.    Unless the context clearly indicates otherwise, as used in
this Instrument, “Grantor” means the grantors named in recitals hereof or any of
them. The obligations of Grantor hereunder shall be joint and several. If any
Grantor, or any signatory who signs on behalf of any Grantor, is a corporation,
partnership or other legal entity, Grantor and any such signatory, and the
person or persons signing for it, represent and warrant to Agent that this
instrument is executed, acknowledged and delivered by Grantor’s duly authorized
representatives.

3.10    Place of Payment; Forum; Waiver of Jury Trial.  All Secured Obligations
which may be owing hereunder at any time by Borrower or Grantor shall be payable
at the place designated in the Credit Agreement (or if no such designation is
made, at the address of Agent indicated at the end of this Instrument). Grantor
hereby irrevocably submits generally and unconditionally for itself and in
respect of its property to the non-exclusive jurisdiction of any state court, or
any United States federal court, sitting in the county in which the Secured
Obligations are payable, and to the non-exclusive jurisdiction of any state
court or any United States federal court sitting in the state in which any of
the Property is located, over any suit, action or proceeding arising out of or
relating to this Instrument or the Secured Obligations. Grantor hereby
irrevocably waives, to the fullest extent permitted by law, any objection that
Grantor may now or hereafter have to the laying of venue in any such court and
any claim that any such court is an inconvenient forum. Grantor hereby agrees
and consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in

 

26



--------------------------------------------------------------------------------

any such suit, action or proceeding may be made by certified or registered mail,
return receipt requested, directed to Grantor at its address stated in the first
paragraph of this Instrument, or at a subsequent address of Grantor of which
Agent received actual notice from Grantor in accordance with the Credit
Agreement, and service so made shall be completed five (5) days after the same
shall have been so mailed. Nothing herein shall affect the right of Agent to
serve process in any manner permitted by law or limit the right of Agent to
bring proceedings against Grantor in any other court or jurisdiction. TO THE
FULLEST EXTENT PERMITTED BY LAW, GRANTOR WAIVES THE RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING
TO THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT.

ARTICLE 4– STATE SPECIFIC PROVISIONS

4.01    Principles of Construction.  In the event of any inconsistencies between
the terms and conditions of this Article 4 and the terms and conditions of this
Instrument, the terms and conditions of this Article 4 shall control and be
binding.

4.02    Future Advances.    This Instrument is given to secure not only the
existing Secured Obligations, but also such future advances, whether such
advances are obligatory or are to be made at the option of Agent or the holder
hereof, or otherwise as are made within twenty (20) years from the date hereof,
to the same extent as if such future advances were made on the date of the
execution of this Instrument. The total amount of Secured Obligations that may
be so secured by this Instrument may be increased or decreased from time to time
(as set forth in the Credit Agreement), but the total unpaid balance so secured
at any one time shall not exceed the face amount of the Secured Obligations
secured by this Instrument on the date hereof, plus interest thereon, and any
disbursements made for the payment of Impositions and any other liens,
assessments and charges of every character (the “Other Charges”), insurance
premiums, or other costs to be incurred hereunder, with interest on such
disbursements at the rate set forth in the Credit Agreement, plus any increases
in the principal balance as the result of negative amortization or deferred
interest, if any. It is agreed that any additional sum or sums advanced by Agent
pursuant to the terms hereof or pursuant to the Credit Agreement shall be
equally secured with and have the same priority as the original Secured
Obligations and shall be subject to all of the terms, provisions and conditions
of this Instrument, whether or not such additional loans or advances are
evidenced by other promissory notes or other guaranties of Grantor and whether
or not identified by a recital that it or they are secured by this Instrument.
It is further agreed that any additional promissory note or promissory notes
executed and delivered pursuant to this paragraph shall automatically be deemed
to be included in the term “Note” wherever they appear in the context of this
Instrument.

4.03    State-Specific Provisions.

(a)        The assignments of Leases and Revenues set forth in this Instrument
are not intended to constitute payment to Agent, Lenders or Trustee unless
Grantor’s license to collect Revenues is terminated, and then only to the extent
that the Revenues are actually received by Agent or any Lender (as opposed to
constituting a portion of the voluntary payments of any amounts due under the
Guaranty or the other Loan Documents) and are not used for the operation or
maintenance of the Property or for the payment of costs and expenses in
connection

 

27



--------------------------------------------------------------------------------

therewith, taxes, assessments, water charges, sewer rents, and other charges
levied, assessed or imposed against the Property, insurance premiums, costs and
expenses with respect to any litigation affecting the Property, the leases, the
concessions, and the rent, any wages and salaries of employees, commissions of
agents and attorneys fees. It is further the intent of Grantor, Agent and
Lenders that the Revenues hereby absolutely assigned are no longer, during the
term of this Instrument, property of Grantor or property of any estate of
Grantor as defined in 11 U.S.C. § 541 and shall not constitute collateral, cash
or otherwise, of Grantor. The term Revenues as used herein shall mean the gross
rents without deduction or offsets of any kind.

(b)        BY EXECUTION OF THIS INSTRUMENT AND TO THE FULL EXTENT PERMITTED BY
LAW, GRANTOR EXPRESSLY WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER
THE CONSTITUTION OF THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH
AND FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS
FOR THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND
TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY AGENT OF (1) INTENT TO ACCELERATE
THE LOAN, OR (2) ACCELERATION THE LOAN.

(c)        Notwithstanding anything to the contrary herein, all references in
this Instrument to an assignment or transfer of Leases and Revenues is intended
to and shall be deemed to provide to Agent and the Lenders a security interest
in all “Rents” as defined in Chapter 64 of the Texas Property Code. Agent and
the Lenders shall be entitled to all rights and remedies of an assignee as set
forth in said Chapter 64.

4.04    Additional Remedy Provisions.

(a)        Delivery Upon Sale.  Upon the completion of any sale or sales
pursuant hereto, Trustee shall execute and deliver to the accepted purchaser or
purchasers a good and sufficient instrument, or good and sufficient instruments,
conveying, assigning and transferring all estate, right, title and interest in
and to the property and rights sold by general warranty of title. Trustee is
hereby irrevocably appointed the true and lawful attorney of Grantor, in its
name and stead, to make all necessary conveyances, assignments, transfers and
deliveries of the Property and rights so sold and for that purpose Trustee may
execute all necessary instruments of conveyance, assignment and transfer, and
may substitute one or more persons with like power, Grantor hereby ratifying and
confirming all that its said attorney or such substitute or substitutes shall
lawfully do by virtue hereof. Any sale or sales made under or by virtue of this
section, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, shall operate to divest all the estate, right, title, interest, claim and
demand whatsoever, whether at law or in equity, of Grantor in and to the
properties and rights so sold, and shall be a perpetual bar both at law and in
equity against Grantor and against any and all persons claiming or who may claim
the same, or any part thereof from, through or under Grantor.

(b)        Option to Bid.  Upon any sale made under or by virtue of this
paragraph, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, Agent may bid for and acquire

 

28



--------------------------------------------------------------------------------

the Property or any part thereof and in lieu of paying cash therefor may make
settlement for the purchase price by crediting upon the Secured Obligations the
net sales price after deducting therefrom the expenses of the sale and costs of
the action and any other sums which Agent is authorized to deduct under this
Instrument.

(c)        Remaining Liens.  No recovery of any judgment by Agent and no levy of
an execution under any judgment upon the Property shall affect in any manner or
to any extent the lien of this Instrument upon the Property or any part thereof,
or any liens, rights, powers or remedies of Agent hereunder, but such liens,
rights, powers and remedies of Agent shall continue unimpaired as before.

(d)        No Waiver of Remedies.    Agent may resort to any remedies and the
security given by the Guaranty, this Instrument or the other Loan Documents in
whole or in part, and in such portions and in such order as determined by
Agent’s sole discretion. No such action shall in any way be considered a waiver
of any rights, benefits or remedies evidenced or provided by the Guaranty, this
Instrument or any of the other Loan Documents. The failure of Agent to exercise
any right, remedy or option provided in the Guaranty, this Instrument or any of
the other Loan Documents shall not be deemed a waiver of such right, remedy or
option or of any covenant or obligation secured by the Guaranty, this Instrument
or the other Loan Documents. No acceptance by Agent of any payment after the
occurrence of any Event of Default and no payment by Agent of any obligation for
which Grantor is liable hereunder shall be deemed to waive or cure any Event of
Default with respect to Grantor’s liability to pay such obligation. No sale of
all or any portion of the Property, no forbearance on the part of Agent, and no
extension of time for the payment of the whole or any portion of the Secured
Obligations or any other indulgence given by Agent to Grantor, shall operate to
release or in any manner affect the interest of Agent, any Lender or any holder
of the Hedge Obligations in the remaining Property or the liability of Grantor
to pay the Secured Obligations or the liability of Grantor under the Guaranty.
No waiver by Agent shall be effective unless it is in writing and then only to
the extent specifically stated. All costs and expenses of Agent and Lenders in
exercising their rights and remedies under this Instrument (including reasonable
attorneys’ fees and disbursements to the extent permitted by law), shall be paid
by Grantor immediately upon notice from Agent, and such costs and expenses shall
constitute a portion of the Secured Obligations and shall be secured by this
Instrument. The interests and rights of Agent, any Lender or any holder of the
Hedge Obligations under the Guaranty, this Instrument or in any of the other
Loan Documents shall not be impaired by any indulgence, including (i) any
renewal, extension or modification which Agent or any Lender may grant with
respect to any of the Secured Obligations, (ii) any surrender, compromise,
release, renewal, extension, exchange or substitution which Agent, any Lender,
or any holder of the Hedge Obligations may grant with respect to the Property or
any portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Secured Obligations.

 

29



--------------------------------------------------------------------------------

(e)       Foreclosure.    Upon the occurrence and during the continuance of any
Event of Default, Agent may request Trustee to proceed with foreclosure under
the power of sale which is hereby conferred, such foreclosure to be accomplished
in accordance with the following provisions:

(1)        Public Sale.  Trustee is hereby authorized and empowered, and it
shall be Trustee’s special duty, upon such request of Agent, to sell the
Property, or any part thereof, at public auction to the highest bidder for cash,
with or without having taken possession of same. Any such sale (including notice
thereof) shall comply with the applicable requirements, at the time of the sale,
of Section 51.002 of the Texas Property Code or, if and to the extent such
statute is not then in force, with the applicable requirements, at the time of
the sale, of the successor statute or statutes, if any, governing sales of Texas
real property under powers of sale conferred by deeds of trust. If there is no
statute in force at the time of the sale governing sales of Texas real property
under powers of sale conferred by deeds of trust, such sale shall comply with
applicable law, at the time of the sale, governing sales of Texas real property
under powers of sale conferred by deeds of trust. Trustee or his successor or
substitute may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Trustee, including the
posting of notices, and the conduct of sale, but in the name and on behalf of
Trustee, his successor or substitute.

(2)        Right to Require Proof of Financial Ability and/or Cash Bid.  To the
extent permitted by applicable law, any time during the bidding, Trustee may
require a bidding party (A) to disclose its full name, state and city of
residence, occupation, and specific business office location, and the name and
address of the principal the bidding party is representing (if applicable), and
(B) to demonstrate reasonable evidence of the bidding party’s financial ability
(or, if applicable, the financial ability of the principal of such bidding
party), as a condition to the bidding party submitting bids at the foreclosure
sale. If any such bidding party (the “Questioned Bidder”) declines to comply
with Trustee’s requirement in this regard, or if such Questioned Bidder does
respond but Trustee, in Trustee’s sole and absolute discretion, deems the
information or the evidence of the financial ability of the Questioned Bidder
(or, if applicable, the principal of such bidding party) to be inadequate, then
Trustee may continue the bidding with reservation; and in such event (1) Trustee
shall be authorized to caution the Questioned Bidder concerning the legal
obligations to be incurred in submitting bids, and (2) if the Questioned Bidder
is not the highest bidder at the sale, or if having been the highest bidder the
Questioned Bidder fails to deliver the cash purchase price payment promptly to
Trustee, all bids by the Questioned Bidder shall be null and void. Trustee may,
in Trustee’s sole and absolute discretion, determine that a credit bid may be in
the best interest of the Grantor and Agent, and elect to sell the Property for
credit or for a combination of cash and credit; provided, however, that Trustee
shall have no obligation to accept any bid except an all cash bid. In the event
Trustee requires a cash bid and cash is not delivered within a reasonable time
after conclusion of the bidding process, as specified by Trustee, but in no
event later than 3:45 p.m. local time on the day of sale, then said contingent
sale shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.

(3)        Sale Subject to Unmatured Secured Obligations.  In addition to the
rights and powers of sale granted under the preceding provisions of this
subsection (e), if default is made in the payment of any installment of the
Secured Obligations and is not cured within applicable cure periods, Agent may,
at Agent’s option, at once or at any time thereafter while any matured
installment remains unpaid, without declaring the entire Secured Obligations to
be due and payable, orally or in writing direct Trustee to enforce this
Instrument and to sell the Property subject to such unmatured Secured
Obligations and to the rights, powers, liens, security

 

30



--------------------------------------------------------------------------------

interests, and assignments securing or providing recourse for payment of such
unmatured Secured Obligations, in the same manner, all as provided in the
preceding provisions of this subsection. Sales made without maturing the Secured
Obligations may be made hereunder whenever there is a default in the payment of
any installment of the Secured Obligations, without exhausting the power of sale
granted hereby, and without affecting in any way the power of sale granted under
this subsection, the unmatured balance of the Secured Obligations or the rights,
powers, liens, security interests, and assignments securing or providing
recourse for payment of the Secured Obligations.

(4)        Partial Foreclosure.  Sale of a part of the Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Secured Obligations are paid in full. It is intended by each of the foregoing
provisions of this subsection that Trustee may, after any request or direction
by Agent, sell not only the Land and the Improvements, but also the fixtures and
other interests constituting a part of the Property or any part thereof, along
with the Land and the Improvements or any part thereof, as a unit and as a part
of a single sale, or may sell at any time or from time to time any part or parts
of the Property separately from the remainder of the Property. It shall not be
necessary to have present or to exhibit any of the Property at any sale. Any
sale of personal property made hereunder shall be deemed to have been a public
sale conducted in a commercially reasonable manner if held contemporaneously
with, or as part of, and upon the same notice as required for the sale of real
property under the power of sale granted herein.

(f)        Trustee’s Deeds.  After any sale under this subsection, Trustee shall
make good and sufficient deeds, assignments, and other conveyances to the
purchaser or purchasers thereunder in the name of Grantor, conveying the
Property or any part thereof so sold to the purchaser or purchasers with general
warranty of title by Grantor. It is agreed that in any deeds, assignments or
other conveyances given by Trustee, any and all statements of fact or other
recitals therein made as to the identity of Agent, the occurrence or existence
of any Event of Default, the notice of intention to accelerate, or acceleration
of, the maturity of the Secured Obligations, the request to sell, notice of
sale, time, place, terms and manner of sale, and receipt, distribution, and
application of the money realized therefrom, the due and proper appointment of a
substitute trustee, and without being limited by the foregoing, any other act or
thing having been duly done by or on behalf of Agent or by or on behalf of
Trustee, shall be taken by all courts of law and equity as prima facie evidence
that such statements or recitals state true, correct, and complete facts and
Grantor does hereby ratify and confirm any and all acts that Trustee may
lawfully do in the premises by virtue hereof.

(g)        Inapplicability of Credit Code.  In no event shall the provisions of
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving triparty accounts) apply to the Secured Obligations.

(h)        Maturity Date.    The Secured Obligations have a final maturity date
of March 30, 2015, unless extended as provided in the Credit Agreement.

(i)        Notice of Indemnification.  GRANTOR ACKNOWLEDGES THAT THIS INSTRUMENT
PROVIDES FOR INDEMNIFICATION OF AGENT, LENDERS, HOLDERS OF THE HEDGE OBLIGATIONS
AND TRUSTEE BY GRANTOR. EXCEPT FOR THE

 

31



--------------------------------------------------------------------------------

GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH, FRAUD, OR ILLEGAL ACTS OF
AGENT, LENDERS, HOLDERS OF THE HEDGE OBLIGATIONS OR THEIR RESPECTIVE AGENTS,
EMPLOYEES OR CONTRACTORS WHICH SHALL BE EXCLUDED FROM THE INDEMNIFICATION OF
GRANTOR, IT IS SPECIFICALLY INTENDED BY GRANTOR, AGENT, LENDERS, THE HOLDERS OF
THE HEDGE OBLIGATIONS AND TRUSTEE THAT ALL INDEMNITY OBLIGATIONS AND LIABILITIES
ASSUMED BY GRANTOR HEREUNDER BE WITHOUT LIMIT AND WITHOUT REGARD TO THE CAUSE OR
CAUSES THEREOF (INCLUDING PREEXISTING CONDITIONS), STRICT LIABILITY, OR THE
NEGLIGENCE OF ANY PARTY OR PARTIES (INCLUDING AGENT, LENDERS, HOLDERS OF THE
HEDGE OBLIGATIONS AND TRUSTEE) WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT, OR PASSIVE. THE PARTIES SPECIFICALLY INTEND THAT AGENT, LENDERS, THE
HOLDERS OF THE HEDGE OBLIGATIONS AND TRUSTEE ARE TO BE INDEMNIFIED AGAINST THEIR
OWN NEGLIGENCE (BUT NOT THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

(j)        Substitute Trustee.  In case of the resignation of Trustee, or the
inability (through death or otherwise), refusal or failure of Trustee to act, or
at the option of Agent for any other reason (which reason need not be stated), a
substitute Trustee (herein referred to as the “Substitute Trustee”) may be
named, constituted and appointed by Agent, without other formality than an
appointment and designation in writing, which appointment and designation shall
be full evidence of the right and authority to make the same and of all facts
therein recited, and this conveyance shall vest in the Substitute Trustee the
title, powers and duties herein conferred on Trustee originally named herein,
and the conveyance of the Substitute Trustee to the purchaser(s) at any sale of
the Property or any part thereof shall be equally valid and effective. The right
to appoint a Substitute Trustee shall exist as often and whenever from any of
said causes, Trustee or Substitute Trustee, resigns or cannot, will not or does
not act, or Agent desires to appoint a new Trustee. No bond shall ever be
required of Trustee or Substitute Trustee. The recitals in any conveyance made
by Trustee or Substitute Trustee, shall be accepted and construed in court and
elsewhere as prima facie evidence and proof of the facts recited, and no other
proof shall be required as to the request by Agent to Trustee to enforce this
Instrument, or as to the notice of or holding of the sale, or as to any
particulars thereof, or as to the resignation of Trustee or Substitute Trustee,
or as to the inability, refusal or failure of Trustee or Substitute Trustee, to
act, or as to the election of Agent to appoint a new Trustee, or as to
appointment of a Substitute Trustee, and all prerequisites of said sale shall be
presumed to have been performed; and each sale made under the powers herein
granted shall be a perpetual bar against Grantor and the successors and assigns
of Grantor. Trustee or Substitute Trustee is hereby authorized and empowered to
appoint any one or more persons as attorney-in-fact to act as Trustee under him
and in his name, place and stead in order to take any actions that Trustee is
authorized and empowered to do hereunder, such appointment to be evidenced by an
instrument signed and acknowledged by said Trustee or Substitute Trustee and all
acts done by said attorney-in-fact shall be valid, lawful and binding as if done
by said Trustee or Substitute Trustee in person. The Agent may appoint or
authorize a mortgage servicer to appoint a substitute trustee, such appointment
or authorization to be made by power of attorney, corporate resolution or other
written instrument. A mortgage servicer may authorize an attorney to appoint a
substitute trustee or substitute trustees on behalf of Agent and the Lenders.
The name and street address of such trustee or substitute trustee shall be
disclosed on the notice of sale required by Section 51.002 of the Texas Property
Code.

 

32



--------------------------------------------------------------------------------

(k)        Grantor hereby waives any right or remedy which Grantor may have or
be able to assert pursuant to Chapter 34 of the Texas Business and Commerce
Code, or any other provision of Texas law, pertaining to the rights and remedies
of sureties.

(l)        The remedies in this Section 4.04 shall be available under and
governed by the real property laws of Texas and shall not be governed by the
personal property laws of Texas, including, but not limited to, the power to
dispose of personal property in a commercially reasonable manner under
Section 9.504 of the Texas Uniform Commercial Code, unless Lender elects to
proceed as to the Collateral together with the other Property under and pursuant
to the real property remedies of this Section 4.04.

(m)        Waiver.  In the event an interest in any of the Property is
foreclosed upon pursuant to a judicial or nonjudicial foreclosure sale, Grantor
agrees as follows: notwithstanding the provisions of Sections 51.003, 51.004,
and 51.005 of the Texas Property Code (as the same may be amended from time to
time), and to the extent permitted by law, Grantor agrees that Agent and the
Lenders shall be entitled to seek a deficiency judgment from Grantor and any
other party obligated on the Note equal to the difference between the amount
owing on the Note and the amount for which the Property was sold pursuant to
judicial or nonjudicial foreclosure sale. Grantor expressly recognizes that this
Section 4.04(m) constitutes a waiver of the above cited provisions, to the
extent permitted by applicable law, of the Texas Property Code which would
otherwise permit Grantor and other persons against whom recovery of deficiencies
is sought or Guarantor independently (even absent the initiation of deficiency
proceedings against them) to present competent evidence of the fair market value
of the Property as of the date of the foreclosure sale and offset against any
deficiency the amount by which the foreclosure sale price is determined to be
less than such fair market value. Grantor further recognizes and agrees that
this waiver creates an irrebuttable presumption that the foreclosure sale price
is equal to the fair market value of the Property for purposes of calculating
deficiencies owed by Grantor, Guarantor, and others against whom recovery of a
deficiency is sought.

4.05    Waiver of Consequential, Punitive and Speculative Damages.  Grantor and
Agent agree that, in connection with any action, suit or proceeding relating to
or arising out of this Instrument or any of the other Loan Documents, each
mutually waives to the fullest extent permitted by applicable law, any claim for
consequential, punitive or speculative damages.

4.06    Notice of Insurance Termination/Cancellation.  Notwithstanding anything
to the contrary set forth in the Credit Agreement, Borrower and Grantor shall
only be required to provide fifteen (15) days prior written notice of the early
cancellation or termination of any insurance policy covering the Property.

ARTICLE 5– COMPLIANCE WITH CREDIT AGREEMENT

5.01    Representations and Warranties.  In addition to the representations and
warranties made by Grantor herein, Grantor hereby makes to the Agent and the
Lenders the representations and warranties set forth in the Credit Agreement
applicable to it, as if it were a party thereto,

 

33



--------------------------------------------------------------------------------

including, without limitation, those contained in the following sections:
Sections 6.1(c) and (d), 6.2, 6.6, 6.7, 6.8, 6.9, 6.10, 6.12, 6.14, 6.15, 6.16,
6.17, 6.20, 6.23, 6.25, 6.26, 6.27, 6.28, 6.29, 6.30 and 6.32.

5.02    Covenants and Agreements.    The Grantor covenants and agrees that so
long as any Loan, Note or Letter of Credit is outstanding that Grantor shall
comply with all of the covenants and agreements set forth in the Credit
Agreement applicable to it, as if it were a party thereto, including, without
limitation, those contained in the following sections: Sections 7.2, 7.3,
7.4(e), 7.5(a), (b), (c), and (d), 7.6, 7.7 (to the extent required by
Section 1.05 hereof), 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19, 8.1,
8.2, 8.3, 8.4, 8.5, 8.6, 8.8, 8.10, 8.12, 8.13, 8.14, 8.15, 18.9, 21, and 25.
For purposes of Sections 7.5(a), (b), (c) and (d) of the Credit Agreement,
notice given to Agent by Borrower shall satisfy any requirement that Grantor
deliver notice under the relevant section.

[SIGNATURES ON NEXT PAGE]

 

34



--------------------------------------------------------------------------------

THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

IN WITNESS WHEREOF, Grantor has executed this Instrument as of the day and year
first above written.

 

GRANTOR:

HC-2727 E. LEMMON AVENUE, LLC,

a Delaware limited liability company

By:

 

Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member

 

By:

  Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its
General Partner    

By:

 

/s/ John E. Carter

   

Name:

 

John E. Carter

   

Title:

  Chief Executive Officer

 

35



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

THE STATE OF FLORIDA   

§

     

§

   COUNTY OF HILLSBOROUGH   

§

  

This instrument was acknowledged before me on August 29, 2012, by John E.
Carter, as Chief Executive Officer of Carter Validus Mission Critical REIT,
Inc., a Maryland corporation, which is the general partner of Carter/Validus
Operating Partnership, LP, a Delaware limited partnership, which is the sole
member of HC-2727 E. Lemmon Avenue, LLC, a Delaware limited liability company,
on behalf of said limited liability company.

 

(SEAL)

 

/s/ Demi Elliott

 

Notary Public

My Commission Expires:

 

Print Name of Notary:

02/11/2015

 

Demi Elliott

 

36



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

Being a tract of land situated in the John Grigsby Survey, Abstract no. 495,
City of Dallas, Dallas County, Texas, being all of Lot 4C, Block 1/634 CWS
Lemmon Addition, an addition to the City of Dallas, Dallas County, Texas,
recorded in Instrument No. 201100035717, Official Public Records, Dallas County,
Texas (O.P.R.D.C.T.).

 

EXHIBIT “A” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “B”

PERMITTED ENCUMBRANCES

Permitted Encumbrances are such matters as are shown on Schedule B to the Pro
Forma Loan Title Insurance Policy File No. 5712000198 issued by Fidelity
National Title Insurance Company to the Agent in connection with this
Instrument.

 

EXHIBIT “B” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Schedule 1

(Description of “Debtor” and “Secured Party”)

 

A.

Debtor:

 

  1.

HC-2727 E. Lemmon Avenue, LLC, a limited liability company organized under the
laws of the State of Delaware. Debtor has been using or operating under said
name and identity or corporate structure without change since August 20, 2012,
2012.

Names and Tradenames used within last five years:

None.

Location of all chief executive offices over last five years:

4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607.

Organizational Number: 5200792

Federal Tax Identification Number: 38-3882898

 

B.

Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

EXHIBIT “C” - PAGE 1



--------------------------------------------------------------------------------

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A.

The mailing address of Debtor is:

HC-2727 E. Lemmon Avenue, LLC

4211 W. Boy Scout Boulevard

Suite 500

Tampa, Florida 33607

Attn: Todd Sakow, Chief Financial Officer

 

B.

The mailing address of Secured Party is:

KeyBank National Association

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn:  Daniel Stegemoeller

 

Schedule 2 - Page 1